Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-21 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: an updated search was performed.  The prior art did not teach or make obvious applying the rotational speed of an object and a time at which a vector intersects two points of a multifaceted object to generate a high entropy key for encryption.  Specifically, “receiving a unique identifying number for an entity, a vector associated with the entity, and a timestamp from equipment of a requestor; 
generating a key using the unique identifying number, the vector, and the timestamp, wherein the generating comprises finding a multifaceted object, an axis of rotation, and a speed of rotation associated with the unique identifying number, rotating the multifaceted object about the axis of rotation at the speed of rotation, determining an orientation of the multifaceted object at the timestamp, determining two points of intersection of the vector with the multifaceted object at the orientation, and generating the key from the two points of intersection” was not found in the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE S ASHLEY whose telephone number is (571)270-0315.  The examiner can normally be reached on 9-5 PDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Kim can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRUCE S ASHLEY/Examiner, Art Unit 2494                                                                                                                                                                                                        
/THEODORE C PARSONS/Primary Examiner, Art Unit 2494